Title: From George Washington to Elias Boudinot, 16 December 1782
From: Washington, George
To: Boudinot, Elias


                        
                            Sir
                            Head Quarters Decr 16th 1782
                        
                        I am honored with your Excellency’s Letter of the 11th instant—I thank you for the information communicated
                            therein, and shall take measures for forwarding the Letter which was enclosed, by an early and safe conveyance.
                        In conformity to the pleasure of Congress, expressed in their Resolve of the 8th of Novr I wrote to Sir Guy
                            Carleton on the 20th. A Copy of that Letter, together with Copies of his answer and the Report of the Depy Judge Advocate,
                            of the British Army, I have now the honor of transmitting to Your Excellency—some time previous to the receipt of Sir
                            Guy’s Letter, directions had been given to the Commissy of Prisoners to send Captain Schaack, on parole, into the Enemy’s
                            Lines.I have the honor to be Your Excellency’s Most Obedient Hble Servt
                        
                            Go: Washington
                        
                    